In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2618 
MARVIN H. & GAIL L. RICHER, 
                                                 Plaintiffs‐Appellants, 
                                                                        
                                   v. 
                                     
PATRICK MOREHEAD, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
            No. 14 C 50043 — Philip G. Reinhard, Judge. 
                      ____________________ 

     ARGUED AUGUST 4, 2015 — DECIDED AUGUST 11, 2015 
                      ____________________ 

   Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. This appeal presents a question of 
contract  interpretation.  The  Richers,  a  married  couple,  filed 
for bankruptcy. Morehead, who had invested in commercial 
real  estate  owned  by  a  trust  controlled  by  Mr.  Richer,  filed 
an unsecured claim for $945,000 in the bankruptcy proceed‐
ing.  The  Richers  filed  an  adversary  action  claiming  that 
Morehead’s  only  lawful  interest  in  the  property  was  to  re‐
2                                                      No. 14‐2618        


ceive a share of the net proceeds of the property if and when 
it  was  sold,  which  hadn’t  happened.  The  bankruptcy  judge 
disagreed  with  the  Richers,  upheld  Morehead’s  claim,  and 
was affirmed by the district court, precipitating the Richers’ 
appeal to us. 
    On  November  25,  2005,  Richer  and  Morehead  had  exe‐
cuted  an  “Equity  Participation  Agreement”  in  which  More‐
head  had  agreed  to  pay  Richer  $700,000  for  the  right  to  re‐
ceive  8  percent  of  the  net  proceeds  from  any  sale  of  the 
property  of  the  trust.  The  agreement  provided  no  security 
for Morehead, but did give him “the sole and exclusive op‐
tion  to  convert  his  Participation  Interest  to  a  Demand  Note 
payable  within  one  hundred  eighty  (180)  days  of  conver‐
sion.” (The agreement calls the option  the “Conversion Op‐
tion.”) If he exercised that right on the third, fourth, or fifth 
anniversary  date  (that  is,  November  25  of  2008,  2009,  or 
2010), the value of the demand note would be $700,000 plus 
7 percent simple interest, which jacked up Morehead’s claim 
to $945,000. The agreement went on to provide in a separate 
section that any notice, request, demand, or other communi‐
cation  governed  by  the  agreement  “shall  be  in  writing  and 
shall be delivered by hand or mailed by certified mail, return 
receipt  requested,  postage  prepaid,  or  by  simultaneous  fax 
transmission.”  The  parties  agreed  that  Illinois  law  would 
govern the interpretation of the agreement should a dispute 
arise. 
    Four years after the Equity Participation Agreement was 
signed,  minus  one  day  (and  thus  on  November  24),  More‐
head sent Richer by certified mail return receipt requested a 
letter  purporting  to  convert  Morehead’s  participation  inter‐
est to a demand note for $700,000 (plus interest), effective the 
No. 14‐2618                                                           3 


day after the letter was mailed, November 25, 2009—the an‐
niversary  date.  The  Richers  argue  that  the  letter  had  to  be 
mailed  or  otherwise  communicated  to  them  on  November 
25, the anniversary date, neither before nor after. The Equity 
Participation Agreement provides that “the Conversion Op‐
tion is exercised on the … anniversary date,” and the Richers 
argue  that  since  the  mode  of  exercise  is  by  a  written  com‐
munication,  that  communication  too  must  be  initiated 
(though  not  necessarily  received)  on  the  anniversary  date. 
Yet in the same paragraph the reader is told that the partici‐
pant (Morehead) “will exercise this option by written notice 
to Owner [of the property in which Morehead invested, i.e., 
Richer’s trust], specifying the date of the conversion election 
(no  earlier  than  the  date  of  the  letter).”  The  implication  is 
that the exercise of a conversion option occurs on or after the 
date of  the letter—for  “no earlier” doesn’t  mean  “no earlier 
and no later.” 
     A particular oddity of the Richers’ argument, though not 
one  important  to  this  case  given  that  the  letter  announcing 
the  exercise  of  the  conversion  option  predated  the  option‐
conversion date by only one day, is that the property owner 
is  better  off  the  earlier  the  announcement  of  the  investor’s 
intent  to  exercise  the  option.  An  early  announcement  gives 
the owner more time to take steps to ameliorate the effect of 
the  exercise  of  the  option  on  his  business—time,  for  exam‐
ple,  to  obtain  the  money  required  to  satisfy  the  option  de‐
mand.  And  even  though  the  owner  has  180  days  after  the 
conversion  to  make  final  payment,  he  is  likely  to  welcome 
more time—people are rarely in a hurry to pay their debts. 
   So  both  the  language  of  the  option  provision  and  the 
common sense of the separate provision relating to notifica‐
4                                                          No. 14‐2618        


tion  of  the  exercise  of the  option  support  Morehead’s  inter‐
pretation—that  notification  may  precede  the  anniversary 
date on which the option will be exercised, but cannot follow 
that  date.  Notice  too  that  if  November  25  happens  to  be  a 
holiday,  a  letter  mailed  that  day  would  have  no  postmark, 
and so it might be impossible to determine whether the letter 
had been mailed that day or a different day. And even if no 
more can be said than that Morehead’s interpretation of the 
Equity Participation Agreement is more plausible than Rich‐
ers’,  that’s  enough  to  make  Morehead  the  prevailing  party. 
We  therefore  agree  with  the  bankruptcy  court  that  More‐
head complied with the terms of the conversion option. 
    We also agree that because the parties consented to have 
this issue of Illinois common law decided by the bankruptcy 
judge  even  though  bankruptcy  judges  are  not  Article  III 
judges, the bankruptcy judge was acting within his jurisdic‐
tion  in  interpreting  the  Equity  Participation  Agreement. 
Wellness  Int’l  Network,  Ltd.  v.  Sharif,  135  S.  Ct.  1932  (2015). 
The  parties’  consent  was  implicit,  but  implied  consent  is 
good  enough,  id.  at  1948  (“nothing  in  the  Constitution  re‐
quires that consent to adjudication by a bankruptcy court be 
express”), at least when as in this case the parties are sophis‐
ticated businessmen represented by counsel who can be pre‐
sumed to be aware of their clients’ legal rights. Alternatively 
(and  equivalently)  the  parties  forfeited  any  objection  to  the 
bankruptcy court’s adjudication of the contract claim by fail‐
ing  to  object  at  any  point  during  the  litigation  to  the  bank‐
ruptcy judge’s adjudicating the claim. 
                                                            AFFIRMED.